REASONS FOR ALLOWANCE

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s statement of common ownership with the Kamitani reference properly overcomes the previously applied rejection.  The prior art fails teach the air conditioner combination of independent claim 1, and in particular comprising  the limitations whereby an outdoor expansion valve is provided in the outdoor liquid-refrigerant pipe between the liquid-pressure adjustment expansion valve and the outdoor heat exchanger, and a liquid injection pipe is provided in the outdoor liquid-refrigerant pipe between the outdoor expansion valve and the liquid-pressure adjustment expansion valve, and is connected to a portion of the outdoor liquid-refrigerant pipe on a side of the outdoor heat exchanger with respect to the liquid-pressure adjustment expansion valve, wherein the liquid injection pipe branches part of the refrigerant, flowing through the outdoor liquid-refrigerant pipe and feeds the branched refrigerant to the compressor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763